DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fueldner et al. (US Publication No. 2019/0023562).
Regarding claim 1, Fueldner discloses a dual-diaphragm differential capacitive microphone, comprising:
a back plate (240) provided with at least one connecting hole (242)
a first diaphragm (230), insulatively supported on a first surface of the back plate, the back plate and the first diaphragm forming a first variable capacitor
a second diaphragm (220), insulatively supported on a second surface of the back plate, the back plate and the second diaphragm forming a second variable capacitor
wherein the second diaphragm (220) is provided with a recess portion (240) (The concave area recesses laterally towards the back plate) recessed towards the back plate, and wherein the recess portion passes through the connecting hole and is connected to the first diaphragm (Figure 2C)
Regarding claim 2, Fueldner discloses only one connecting hole is provided and positioned at a central position of the back plate (Figure 1C).
Regarding claim 3, Fueldner discloses more than two connecting holes are provided and uniformly and symmetrically distributed around a central position of the back plate (Figure 3C).
Regarding claim 4, Fueldner discloses a junction between the recess portion and the first diaphragm is provided with an air leakage structure passing through the recess portion and the first diaphragm (paragraph 125; Figure 3C).
Regarding claim 5, Fueldner discloses a junction between the recess portion and the first diaphragm is provided with an air leakage structure passing through the recess portion and the first diaphragm (paragraph 125; Figure 3C).
Regarding claim 6, Fueldner discloses the first diaphragm and/or the second diaphragm are an integral diaphragm structure (Figure 3C).
Regarding claim 7, Fueldner discloses the first diaphragm comprises a first fixing portion arranged on an edge thereof and a first vibration portion enclosed by the first fixing portion, the first vibration portion comprising at least one first elastic beam (230), the first fixing portion being connected to the first vibration portion by the first elastic beam, or the first fixing portion being absolutely isolated from the first vibration portion (Figure 2C).
Regarding claim 8, Fueldner discloses the first elastic beam is insulatively connected to the back plate, such that the first vibration portion is suspended over the first surface of the back plate (Figure 2C).
Regarding claim 9, Fueldner discloses the second diaphragm comprises a second fixing portion arranged on an edge thereof and a second vibration portion enclosed by the second fixing portion, the second vibration portion comprising at least one second elastic beam, the second fixing portion being connected to the second vibration portion by the second elastic beam, or the second fixing portion being absolutely isolated from the second vibration portion (Figure 2C).
Regarding claim 10, Fueldner discloses the second elastic beam is insulatively connected to the back plate, such that the second vibration portion is suspended over the second surface of the back plate (Figure 2C).
Regarding claim 11, Fueldner discloses the back plate (240) is provided with an acoustic aperture, and the surface of the back plate is provided with a bump (Figure 4A).
Regarding claim 12, Fueldner discloses the first diaphragm and/or the second diaphragm are both provided with a release aperture (250) and an air leakage structure (220).
Regarding claim 13, Fueldner discloses a junction between the recess portion and the first diaphragm is provided with an air leakage structure (242) passing through the recess portion (280) and the first diaphragm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krumbein et al. (US Publication No. 2016/0221822) discloses a first (138) and second (114) diaphragm with a back plate (116) between.  Wang (US Publication No. 2014/0239352) discloses a backplate (300) separating diaphragms (200/420).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      4/29/2022Examiner, Art Unit 2897